UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4711



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY J. EDENBURN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-02-24)


Submitted:   June 6, 2003                  Decided:   June 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry M. Dash,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Laura P. Tayman, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Timothy J. Edenburn seeks to appeal his conviction and 64-

month sentence imposed pursuant to a guilty plea and written plea

agreement to conspiracy to possess with intent to distribute MDMA

(ecstasy), in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000). The

Government has filed a motion to dismiss the appeal.               We grant the

Government’s motion to dismiss because Edenburn waived his right to

appeal his sentence in his written plea agreement, and the only

issue raised on appeal is a challenge to Edenburn’s sentence.

Further, the brief filed on Edenburn’s behalf pursuant to Anders v.

California, 386 U.S. 738 (1967), acknowledges that Edenburn’s

guilty plea was knowing and voluntary. Edenburn has failed to file

a   pro    se   supplemental     brief    despite    being   notified    of   his

opportunity to do so.

      In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                 This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move    in   this   court    for   leave   to   withdraw    from

representation. Counsel’s motion must state that a copy thereof was

served on the client.          We dispense with oral argument because the

facts     and   legal    contentions     are   adequately    presented   in    the


                                          2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3